NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


STANLEY LATEK,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3806
                                             )
STAACK & SIMMS, P.A., a Professional         )
Association,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Pinellas
County; W. Douglas Baird, Senior Judge.

Wm. Newt Hudson of Law Office of Wm.
Newt Hudson, Tarpon Springs, for
Appellant.

James A. Staack and Kristine M. Reighard
of Staack, Simms & Reighard, PLLC,
Clearwater, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.